I dissent from the dismissal of this appeal because in my opinion an order granting the prayer of a petition to vacate or set aside a sentence, pursuant to R. C. 2953.21, is a final appealable order and appealable by the respondent, state of Ohio.
This question appears to be a matter of first impression in the state of Ohio. R. C. 2953.21, effective December 9, 1967, provides for an appeal from an order awarding or denying relief upon a petition to vacate or set aside a sentence, pursuant to R. C. 2953.23. R. C. 2953.23 provides, in pertinent part, as follows:
"(B) An order awarding or denying relief sought in a petition filed pursuant to Section 2953.21 O. R. C. is a *Page 63 
final judgment and may be appealed pursuant to Chapter 2953 of the O. R. C."
The immediate question is whether the limiting provisions of R. C. 2953.14 are a bar to an appeal by the state from the allowance of post-conviction relief. It is obvious that the judgment sought to be appealed is not entered by a court superior to the trial court so as to fall within the grant of authority conferred by R. C. 2953.14. However, as pointed out by Chief Justice Taft in the City of Toledo v. Crews, 174 Ohio St. 253, the right to appeal from the judgement of a court may be conferred by constitution or statute. R. C. 2953.14 became effective on October 1, 1953. In my opinion, this court's authority to hear an appeal from the awarding of relief in post-conviction proceedings is conferred by R. C. 2953.23, which became effective December 9, 1967. There was no statutory provision for a review of judgments by the trial court such as are involved in the instant case at the time the limiting provisions of R. C. 2953.14 were adopted by the legislature. I find that the intent of the legislature in adopting R. C.2953.23 was to allow the state an appeal from the awarding of relief in a post-conviction proceeding.
Paragraph B of that statute provides that an order awarding relief is a final judgment and may be appealed. Obviously, there would be no benefit conferred by allowing the petitioner in such proceedings to appeal an order granting relief which he himself had sought. The only reasonable conclusion must be that the legislature thereby granted the state a review of a trial court's judgment vacating what would on its face appear to be a valid conviction. In State v. Huntzman, 18 Ohio St. 2d 206, the Supreme Court of Ohio determined that the state had no appeal from the granting of a motion for a new trial. However, the court found it significant, in making that determination, that the general assembly, in providing for appeals from judgments involving new trial motions, in R. C. 2953.02, had mentioned only an order overruling such a motion and had failed to include orders sustaining such motions. The court in Huntzman noted that this argued *Page 64 
against the state's position that it possessed a right of appeal. (State v. Huntzman, supra at 213.) In the case at bar the legislature has provided for appeals from both the award and the denial of relief. The reasoning of Huntzman supports the state's right to appeal the granting of post-conviction relief to the defendant, by the trial court.
Where a convicted petitioner gets an "award" of relief less than he seeks in post-conviction proceedings and thereafter appeals, such appeal is not an appeal from the "award" but, rather, an appeal from the "denial" of the relief refused.
(McLAUGHLIN, J., retired, was assigned to active duty under authority of Section 6(C), Article IV, Constitution.) *Page 65